Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 2, “said housing a left wall” should be deleted and --said housing having a left wall-- should be entered.  
In claim 1, line 13, “pawl spring be” should be deleted and --pawl spring being-- should be inserted.  
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, the best available art is the cam latch taught by Garneau (US 20160130840 A1).  Garneau teaches a similar electronic trigger rotary pawl latch to the claimed invention, however fails to meet all of the claim limitations.  Garneau fails to teach the orientation of the pivot points and the other structures cited within the claim, he also fails to teach wherein the trigger pawl spring is engaged to the trigger pawl pivot, along with a plug receiver secured to the left wall above the striker bolt receiving area.  In addition, Garneau fails to teach a handle body which has an electrical plug with at least one contact.  It would not be obvious to one of ordinary skill in the art to modify the invention of Garneau to include a plug receiver on the housing and an electrical plug on the handle body.  Garneau teaches a magnetic reed switch to sense the actuation of the latch 
Claims 2-17 are allowable for depending upon an allowable claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675